2015 IL 117934



                                         IN THE
                                SUPREME COURT
                                            OF
                          THE STATE OF ILLINOIS



                                    (Docket No. 117934)


     THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v. MARK A. DOWNS,
                                Appellee.


                                Opinion filed June 18, 2015.



        JUSTICE FREEMAN delivered the judgment of the court, with opinion.

        Chief Justice Garman and Justices Thomas, Kilbride, Karmeier, Burke, and
     Theis concurred in the judgment and opinion.



                                         OPINION

¶1       Following a jury trial in the circuit court of Kane County, defendant Mark
     Downs was convicted of first degree murder and sentenced to 70 years’
     imprisonment. On appeal, the appellate court vacated defendant’s conviction and
     sentence and remanded for a new trial. The appellate court concluded the circuit
     court erroneously defined “reasonable doubt” in response to a jury question during
     deliberations. 2014 IL App (2d) 121156, ¶¶ 31, 39. For the following reasons, we
     reverse the judgment of the appellate court and reinstate defendant’s conviction and
     sentence.
¶2                                     BACKGROUND

¶3      In October 2007 defendant was charged with first degree murder. The matter
     proceeded to a jury trial in April 2009.

¶4       After the presentation of all the evidence, and before the jurors began
     deliberations, the circuit court instructed them as to the law. The term “reasonable
     doubt” appears in three of these instructions. The first two involve the presumption
     that the defendant is innocent:

            “The defendant is presumed to be innocent of the charges against him. This
        presumption remains with him throughout every stage of the trial and during
        your deliberations on the verdict. It is not overcome unless from all the
        evidence in this case you are convinced beyond a reasonable doubt that he is
        guilty.”

            “The State has the burden of proving the guilt of the defendant beyond a
        reasonable doubt, and this burden remains on the State throughout the case. The
        defendant is not required to prove his innocence.”

¶5      The third instruction sets forth the specific propositions that the State must
     prove to sustain the charge of first degree murder. After presenting these
     propositions, the instruction continues:

        “If you find from your consideration of all the evidence that each one of these
        propositions has been proved beyond a reasonable doubt, you should find the
        defendant guilty. If you find from your consideration of all the evidence that
        any one of these propositions has not been proved beyond a reasonable doubt,
        you should find the defendant not guilty.”

¶6       Following the court’s instructions to the jury and the parties’ closing
     arguments, the jury left the courtroom to begin deliberations. During those
     deliberations, the jury sent a note to the court asking for a definition of “reasonable
     doubt.” The following colloquy occurred between the court and the parties:

            “THE COURT: All right. We’re present in court, outside the presence of
        the jury, and Mr. Downs is present.

           And the jury has another question. I believe you will enjoy this: What is
        your definition of reasonable doubt, 80%, 70%, 60%?

                                              -2-
                [DEFENSE COUNSEL]: Can I answer that?

               THE COURT: Actually, don’t they have it in the instructions, where they
           say the committee recommends no instruction on reasonable doubt?

               [DEFENSE COUNSEL]: That’s absolutely true. We can’t give them a
           definition of reasonable doubt. We are one of the few states that can’t.

                [PROSECUTOR]: What if we only answer: It’s yours to define.

                THE COURT: We cannot give you a definition, it’s yours to define.

                [PROSECUTOR]: That is for you as a jury to define.

                THE COURT: Okay. You may go back.”

¶7          The circuit court’s written reply stated: “We cannot give you a definition it is
       your duty to define.” After further deliberation, the jury found defendant guilty of
       first degree murder.

¶8         Prior to sentencing, defendant filed three pro se posttrial motions alleging
       ineffective assistance of counsel. The court conducted a preliminary inquiry, and
       denied defendant’s motions. Following further posttrial proceedings, the court
       sentenced defendant to 70 years’ imprisonment, to run consecutive to unrelated
       convictions for attempted murder and aggravated battery with a firearm.

¶9         On appeal to the appellate court, defendant argued the circuit court’s
       investigation of his pro se claims of ineffective assistance, pursuant to People v.
       Krankel, 102 Ill. 2d 181 (1984), was procedurally flawed. The appellate court
       reversed and remanded for a Krankel hearing. People v. Downs, 2012 IL App (2d)
100755-U, ¶¶ 51, 53. 1 Following that hearing, the circuit court denied defendant’s
       claims of ineffective assistance of counsel.

¶ 10      Defendant again appealed, arguing that his Krankel counsel was ineffective on
       remand. Defendant also argued, for the first time, that the circuit court committed

           1
            Under Krankel, when a defendant presents a pro se posttrial claim of ineffective assistance of
       counsel, the trial court examines the factual basis of the claim. If the court determines the claim
       lacks merit or pertains only to matters of trial strategy, the court need not appoint new counsel and
       may deny the pro se motion. However, if the allegations show possible neglect of the case, new
       counsel, other than the defendant’s originally appointed counsel, should be appointed to represent
       the defendant at the posttrial hearing regarding his claim of ineffective assistance. People v. Moore,
       207 Ill. 2d 68, 77-78 (2003).
                                                       -3-
       plain error by erroneously defining reasonable doubt in response to the jury’s
       question. 2014 IL App (2d) 121156, ¶ 1. Defendant acknowledged his failure to
       raise the issue of the jury’s question earlier, but argued the appellate court could
       consider it under the plain error doctrine. Id. ¶ 19. The appellate court agreed and,
       as noted, held that defendant met his burden to establish plain error. Id. ¶¶ 30, 31,
       39. The court vacated defendant’s conviction and sentence, and remanded for a
       new trial. Id. ¶¶ 44-45. The appellate court declined to address defendant’s
       ineffective assistance claim (id. ¶ 42), which is not before this court. We allowed
       the State’s petition for leave to appeal. Ill. S. Ct. R. 315(a) (eff. May 1, 2013);
       Rs. 604(a)(2), 612(b) (eff. Feb. 6, 2013).



¶ 11                                        ANALYSIS

¶ 12      We initially note that the claim of error here, which is based on the circuit
       court’s response to the jury’s “reasonable doubt” question, is subject to
       consideration under the plain error doctrine.

¶ 13       Generally, a defendant forfeits review of any supposed jury instruction error if
       he does not object to the instruction or offer an alternative at trial and does not raise
       the issue in a posttrial motion. People v. Piatkowski, 225 Ill. 2d 551, 564 (2007).
       This principle encourages a defendant to raise issues before the trial court, thereby
       allowing the court to correct its errors before the instructions are given, and
       consequently precluding a defendant from obtaining a reversal through inaction. Id.

¶ 14       However, Illinois Supreme Court Rule 451(c) (eff. Apr. 8, 2013) provides that
       “substantial defects” in criminal jury instructions “are not waived by failure to
       make timely objections thereto if the interests of justice require.” Rule 451(c) crafts
       a limited exception to the general rule to correct “grave errors” and errors in cases
       “ ‘so factually close that fundamental fairness requires that the jury be properly
       instructed.’ ” People v. Herron, 215 Ill. 2d 167, 175 (2005). “Rule 451(c) is
       coextensive with the ‘plain error’ clause of Supreme Court Rule 615(a), and we
       construe these rules ‘identically.’ [Citation.]” Id. Rule 615(a) provides: “Any error,
       defect, irregularity, or variance which does not affect substantial rights shall be
       disregarded. Plain errors or defects affecting substantial rights may be noticed
       although they were not brought to the attention of the trial court.” Ill. S. Ct. R.
       615(a).

                                                 -4-
¶ 15       The plain error doctrine is a narrow and limited exception to the general rule of
       procedural default. People v. Hillier, 237 Ill. 2d 539, 545 (2010). To obtain relief
       under this rule, a defendant must first show that a clear or obvious error occurred.
       Id. (citing Piatkowski, 225 Ill. 2d at 565). In determining whether there was error
       here, our standard of review is de novo. People v. Pierce, 226 Ill. 2d 470, 475
       (2007).

¶ 16       In the case at bar, the State argues there was no error. Instead, the State
       maintains it was the appellate court that erred in concluding the circuit court’s
       response to the jury question improperly defined reasonable doubt. According to
       the State, the circuit court did not define reasonable doubt at all, much less
       erroneously. Rather, the court explicitly stated it could not define the term. The
       State adds that telling the jury “it is your duty to define” reasonable doubt did not
       define the term either.

¶ 17       In countering that there was error, defendant refers not only to the circuit
       court’s response, “We cannot give you a definition[;] it is your duty to define,” but
       also to the jury’s question, “What is your definition of reasonable doubt, 80%, 70%,
       60%?” Defendant argues that, given the specific percentages mentioned in the
       jury’s question, the circuit court’s response amounted to an instruction that
       implicitly granted permission to the jury to apply a reasonable doubt standard based
       on those percentages. Defendant agrees with the appellate court that the circuit
       court’s response to the question asked by the jury created a “substantial likelihood”
       that the jury convicted defendant by a standard less than beyond a reasonable
       doubt.

¶ 18       The United States Constitution neither requires nor prohibits a definition of
       reasonable doubt. Victor v. Nebraska, 511 U.S. 1, 5 (1994). Any instruction
       defining reasonable doubt violates a defendant’s due process rights only if there is a
       reasonable likelihood that the jurors understood the instruction to allow conviction
       upon proof less than beyond a reasonable doubt. Id. at 5-6.

¶ 19       Illinois is among the jurisdictions that do not define reasonable doubt. This
       court has long and consistently held that neither the trial court nor counsel should
       define reasonable doubt for the jury. People v. Speight, 153 Ill. 2d 365, 374 (1992);
       People v. Cagle, 41 Ill. 2d 528, 536 (1969); People v. Malmenato, 14 Ill. 2d 52, 61
       (1958); People v. Moses, 288 Ill. 281, 285 (1919). The rationale behind this rule is
       that “reasonable doubt” is self-defining and needs no further definition. Cagle, 41

                                               -5-
       Ill. 2d at 536; People v. Lee, 368 Ill. 410, 413 (1938); see also People v. Davis, 406
Ill. 215, 220 (1950) (“[R]easonable doubt needs no definition and it is erroneous to
       give instructions resulting in an elaboration of it.”); People v. Barkas, 255 Ill. 516,
       527 (1912) (“The term ‘reasonable doubt’ has no other or different meaning in law
       than it has when used in any of the ordinary transactions or affairs of life. It is
       doubtful whether any better definition of the term can be found than the words
       themselves.”). Indeed, this court stated in Malmenato: “Reasonable doubt is a term
       which needs no elaboration and we have so frequently discussed the futility of
       attempting to define it that we might expect the practice to be discontinued.”
       Malmenato, 14 Ill. 2d at 61 (collecting cases).

¶ 20       Consistent with this case law is Illinois Pattern Jury Instructions, Criminal, No.
       2.05 (4th ed. 2000) (hereinafter IPI Criminal 4th No. 2.05). Though it is titled,
       “Definition Of Reasonable Doubt,” it provides no definition. Instead, it provides a
       Committee Note stating: “The Committee recommends that no instruction be given
       defining the term ‘reasonable doubt.’ ” IPI Criminal 4th No. 2.05, Committee Note.
       This court’s established precedent and the directive set forth in IPI Criminal 4th
       No. 2.05 support the conclusion that the circuit court’s response to the jury, “We
       cannot give you a definition[;] it is your duty to define,” taken by itself, did not
       violate the admonition against defining the term.

¶ 21        However, the appellate court below disagreed. In the portion of its opinion
       dealing with the circuit court’s response to the jury, particularly the statement that
       “it is your *** duty to define,” the court relied on two appellate court decisions
       holding that an instruction similar to the circuit court’s statement here was
       erroneous. 2014 IL App (2d) 121156, ¶ 23.

¶ 22       In People v. Turman, 2011 IL App (1st) 091019, the jury asked for a “ ‘more
       explicit, expansive definition of reasonable doubt,’ ” and the circuit court
       responded: “ ‘[R]easonable doubt is not defined under Illinois law. It is for the jury
       to collectively determine what reasonable doubt is.’ ” Id. ¶ 19. The appellate court
       held that this instruction constituted error. Id. ¶ 25. Similarly, in People v. Franklin,
       the circuit court informed prospective jurors during voir dire that “ ‘[beyond a
       reasonable doubt is] what each of you individually and collectively, as 12 of you,
       believe is beyond a reasonable doubt.’ ” People v. Franklin, 2012 IL App (3d)
100618, ¶ 4. The appellate court majority in Franklin held that this instruction “was
       constitutionally deficient because, by telling jurors that it was for them to
       collectively determine what reasonable doubt meant, there is a reasonable
                                                 -6-
       likelihood that the jurors understood the instruction to allow a conviction based on
       proof less than [beyond] a reasonable doubt.” Id. ¶ 28.

¶ 23       However, in People v. Thomas, 2014 IL App (2d) 121203, the Second District
       retreated from its earlier reliance, in the case at bar, on Turman and Franklin. In
       Thomas, the jury sent out a note asking, “ ‘[W]hat is the legal definition of
       reasonable doubt?’ ” Id. ¶ 14. The circuit court responded, “It is for you to
       determine.” Id. On appeal, Thomas held that the circuit court’s response to the jury
       question—indistinguishable from the response given in the case at bar—was
       “unquestionably correct” and that a “trial court’s instruction that the meaning of
       ‘reasonable doubt’ is for jurors to determine is a correct statement of Illinois law.”
       Id. ¶ 47. The court further held: “To the extent that Turman and Franklin held that
       simply instructing jurors that they must determine the meaning of ‘reasonable
       doubt’ is (1) a violation of the Illinois Supreme Court’s proscription against
       providing a definition or (2) reversible error per se, we find them unpersuasive.” Id.
       ¶ 48.

¶ 24       We believe that Thomas reached the correct conclusion on this point, and hold
       that here, the circuit court’s response to the jury—“We cannot give you a definition
       [of reasonable doubt;] it is your duty to define [it]”—was unquestionably correct.
       There was no error in this response. In decisions dating back more than 100 years,
       this court has consistently held that the term “reasonable doubt” should not be
       defined for the jury, that the term, in fact, needs no definition because the words
       themselves sufficiently convey its meaning.

¶ 25       We now address defendant’s contention regarding the jury’s question—“What
       is your definition of reasonable doubt, 80%, 70%, 60%?” Focusing on the
       percentages mentioned therein, both defendant and the appellate court below insist
       that the question must be considered in determining whether the circuit court’s
       response erroneously defined reasonable doubt.

¶ 26        The appellate court asserted the jury’s question “proves that the jury was
       considering the concept of ‘beyond a reasonable doubt’ to be a level of confidence
       in the evidence somewhere between 60% and 80%.” 2014 IL App (2d) 121156,
       ¶ 28. According to the court, the jury’s question “suggests that the jury was
       predisposed to use a standard less than reasonable doubt, and the trial court, by
       telling the jury that the court would stay out of it and let the jury do whatever it
       wanted, only compounded the error.” Id. Defendant advances a similar argument,

                                               -7-
       asserting that the circuit court’s response to the jury’s question, considered in the
       context of that question, created a reasonable likelihood that the jury convicted
       defendant on a standard less than beyond a reasonable doubt.

¶ 27       The State argues the emphasis here should be on the circuit court’s response,
       not the jury’s question. In the State’s view, the appellate court made a significant
       misstep when it “shifted its focus to the jury’s question and presumed to discern
       from it some insight into the jury’s deliberative processes.” The State notes that a
       jury verdict in a criminal case typically is inscrutable; the jury performs its function
       as fact-finder shrouded in secrecy, and it is impossible to say why or how the jury
       convicted or acquitted in any given case. 2 Similarly, where a jury question is at
       issue, as in the case at bar, courts should avoid attempting to divine anything about
       the jury’s deliberative processes from that question. In the State’s view, this refusal
       to delve into the meaning of the jury’s question or decision-making process is
       consistent with Illinois Rule of Evidence 606(b), which excludes a juror’s
       testimony or affidavit to show the “motive, method or process by which the jury
       reached its verdict.” People v. Holmes, 69 Ill. 2d 507, 511 (1978).

¶ 28       Defendant disagrees and argues that this rule against juror impeachment of
       verdicts, which is intended to prevent posttrial attempts to undo properly returned
       and presumptively valid jury verdicts, does not apply here. Yet, even if defendant
       were correct that courts could properly view jury questions as a key to the jury’s
       actual deliberations, the issue of the proper response to the jury’s question would
       remain. And the proper response is an essential element of defendant’s argument.
       Defendant asserts: “[T]his court cannot allow trial courts to simply stand by mutely
       in obedience to the prohibition against defining reasonable doubt when it is clear a
       jury is prepared to apply a ‘disturbingly low’ standard of proof.”

¶ 29       We note that the appellate court below struggled in its attempt to address this
       issue. In a footnote, the court stated:

              “For what it might be worth, the jury’s question put the trial court into a real
          bind; the only acceptable answer that we can think of would have been to tell
          the jury that reasonable doubt is not defined as a percentage, but rather is the
          highest standard of proof known in law, and that the jury had all of the
          instructions needed to answer its question. At oral argument, however, both

          2
           Julie A. Seaman, Black Boxes, 58 Emory L.J. 427, 432 (2008).

                                                  -8-
          defendant and the State expressed that to tell the jury that reasonable doubt is
          not defined as a percentage would have strayed into providing a definition of
          reasonable doubt and would have constituted error.” 2014 IL App (2d) 121156,
          ¶ 28 n.1.

¶ 30       Thus, both defendant and the State have rejected as error what the appellate
       court described as the only acceptable answer it could think of to the jury’s
       percentage-based question. This quandary underscores the inappropriateness of
       any court in this state attempting to define reasonable doubt, where we have clearly
       stated that the term should not be defined for the jury.

¶ 31      Ours is not the only jurisdiction to have addressed this issue:

               “The underlying premise in all of our cases is that trying to explain things
          will confuse matters, and we cannot see why a jury request should change this
          premise. If there is a definition that can clarify the meaning of reasonable doubt,
          common sense suggests that such a definition be offered to all juries, even those
          that do not venture a request. But until we find a definition that so captures the
          meaning of ‘reasonable doubt’ that we would mandate its use in all criminal
          trials in this circuit, we cannot hold that it is error to refuse to give some
          definition.” United States v. Reives, 15 F.3d 42, 46 (4th Cir. 1994).

¶ 32       In our view, it is better to refrain from defining “reasonable doubt,” as the
       circuit court did here. As the State correctly notes, the fact that a deficient
       reasonable doubt instruction can result in reversal (Sullivan v. Louisiana, 508 U.S.
275 (1993)) counsels against a court attempting to define it. “An attempt to define
       reasonable doubt presents a risk without any real benefit.” United States v. Hall,
       854 F.2d 1036, 1039 (7th Cir. 1988). The circuit court’s response to the jury’s
       question in this case was correct, and the particular phrasing of that question does
       not alter this conclusion.

¶ 33      In sum, defendant has failed to show that a clear or obvious error occurred, and
       we therefore decline to apply the plain error doctrine to consider his “reasonable
       doubt” jury question claim. The procedural default of that claim therefore must be
       honored.

¶ 34       Finally, the appellate court, which remanded for a new trial, did not address
       defendant’s claim of ineffective assistance of Krankel counsel because it
       considered that issue unlikely to recur. 2014 IL App (2d) 121156, ¶ 42. Therefore,

                                               -9-
       we remand the cause to the appellate court for consideration of defendant’s
       remaining contention. See, e.g., People v. Givens, 237 Ill. 2d 311, 339 (2010).



¶ 35                                   CONCLUSION

¶ 36      We reverse the judgment of the appellate court and reinstate defendant’s
       conviction and sentence. The cause is remanded to the appellate court for further
       proceedings.



¶ 37      Appellate court judgment reversed.

¶ 38      Circuit court judgment affirmed.

¶ 39      Cause remanded.




                                             - 10 -